Interview Summary
The following agenda was presented to the Office prior to this meeting.

    PNG
    media_image1.png
    865
    607
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    910
    603
    media_image2.png
    Greyscale





Examiner’s Interview notes:
For specificity, it is suggested that the proposed amendment of 1 to 2 percent of a base is amended to include the type of percentage and what the percentage is in relationship to.  - M. Bureau’s affirmed this topic. It was agreed that this would further distinguish the claim.
Claim 1 is a method, comprising, therefore the method and steps therein are open to anything else, not claimed, that is reasonable for the art.  In this case, if Applicant wants to limit the step to only the claim to only a single enzyme, one way of doing this is to claim: wherein the enzyme consists of only a single enzyme of α-amylase or glucoamylase.- M. Bureau also discussed wherein the enzyme consists of a single enzyme of α-amylase or glucoamylase or wherein the enzyme consists of α-amylase or glucoamylase.
It was agreed that this would further distinguish the claim.
Other disscusion: The amount of enzyme claimed is by parts per base, however, since the amount of the base is not claimed, said limitation is open to any amount.
On the feature: 
Of water content: Barrows teaches that the grain powder is slurried with water to a total solids content of between about 10% to about 40% (0068), which provides about 60 to 90 wt% moisture content. Then, Pandey is relied on to show that bacteria generally grow at higher water activity levels, which provides one of skill with a reason to bridge the gap between water content taught by Barrows (between 10 to 40 %) and the water content claimed (40 to 50 %). 
It was discussed that Applicant might want to bring in arguments as to why Pandy does not bridge the gap between Barrows.
Of the base solution: 
Choi is provided to teaches pH adjustment of a raw grain material to prepare for culturing bacteria.It was discussed that Applicant might want to bring in arguments as to why Choi isn’t sufficient.2. Since the proposed amount of base solution has not been entered, it has not previously been treated. 



NOTE: It is suggested that all percentages claimed are amended to include a unit of percentage. 

The examiner appreciated that agenda with specific topics for discussion, that is brief enough to be prepared for and discussed in the allotted examination time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793